United States Court of Appeals
                     For the First Circuit


No. 15-1720

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                          JAMES STILE,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

        [Hon. John A. Woodcock, Jr., U.S. District Judge]


                             Before

                      Howard, Chief Judge,
               Selya and Kayatta, Circuit Judges.


     Alexandra H. Deal for appellant.
     Renée M. Bunker, Assistant United States Attorney, with whom
Thomas E. Delahanty II, United States Attorney, was on brief, for
appellee.


                         January 4, 2017
             KAYATTA, Circuit Judge.        The defendant, James Stile,

pled guilty to robbery of a controlled substance from a pharmacy

by use of a dangerous weapon, in violation of 18 U.S.C. § 2118(a)

and (c)(1).       The district court sentenced him to 120 months in

prison.     He now appeals that sentence on both substantive and

procedural grounds.     For the following reasons, we affirm.

                              I.    Background

             We   summarize   the   facts    briefly,   drawing   on     the

presentence report (PSR) and the transcript of the sentencing

hearing.    See United States v. Jiminez, 498 F.3d 82, 84 (1st Cir.

2007).    We reserve further discussion of the facts for where they

become relevant to each issue raised by Stile's appeal.

             In the early evening of September 12, 2011, Stile entered

the E.W. Moore & Son Pharmacy in Bingham, Maine. He wore a baseball

cap, sunglasses, a dust mask, and purple rubber gloves.                As he

entered the store, he pulled a sawed-off shotgun from his pants.

He walked to the pharmacy counter at the back of the store and

ordered three employees to lie on their stomachs.        When a customer

walked in, Stile forced him behind the pharmacy counter with the

employees.     Stile handed the owner of the pharmacy a black duffel

bag and ordered him to fill it with drugs.         Stile tied the hands

and feet of the owner, the customer, and the employees with zip

ties.     He then departed the store, taking $12,890 worth of drugs

and $417 in cash.


                                    - 2 -
          After initially pleading not guilty and going through

several preliminary proceedings including a suppression hearing,

Stile pled guilty to robbery of a controlled substance from a

pharmacy by use of a dangerous weapon, in violation of 18 U.S.C.

§ 2118(a) and (c)(1).   After conducting a sentencing hearing, the

district court calculated Stile's advisory sentencing range under

the United States Sentencing Guidelines, U.S.S.G. §§ 2B3.1 and

3C1.1, to be 108 to 135 months' imprisonment based on a total

offense level of 31 and a criminal history category of I.        The

district court sentenced Stile to 120 months of imprisonment.

          At sentencing, the district court did three things that

Stile now claims were procedural error.   First, the district court

applied a two-level enhancement to what would have otherwise been

a total offense level of 29.   The basis for the enhancement was a

finding of obstruction of justice under U.S.S.G. § 3C1.1.   Second,

the district court denied Stile's requested two-level reduction

for acceptance of responsibility under U.S.S.G. § 3E1.1(a). Third,

the district court did not give the evidence of Stile's drug

addiction the weight and effect that Stile claims it warrants.   We

discuss in turn each of these asserted errors, plus Stile's catch-

all argument that his sentence was substantively unreasonable.




                               - 3 -
                                  II.    Discussion

A.   Obstruction of Justice

             The district court may apply a two-level enhancement to

a defendant's offense level

             [i]f (1) the defendant willfully obstructed or
             impeded, or attempted to obstruct or impede,
             the administration of justice with respect to
             the investigation, prosecution, or sentencing
             of the instant offense of conviction, and (2)
             the obstructive conduct related to . . . the
             defendant's offense of conviction and any
             relevant conduct.

U.S.S.G.     §    3C1.1.       Covered     conduct     includes      "threatening,

intimidating,      or     otherwise      unlawfully     influencing     a   .    .   .

witness . . . or attempting to do so."                Id. cmt. n.4(A).

             In calculating Stile's guidelines sentencing range, the

district   court        applied   this    enhancement     for    two   independent

reasons.   First, the court found that Stile had assaulted another

inmate in an attempt to intimidate that inmate from testifying

against Stile.          Second, the court found that Stile had committed

perjury during a suppression hearing in December 2012.                          Stile

challenges       both    findings,      either   of    which    is   independently

sufficient to sustain the enhancement.                   We begin--and end--by

explaining why we see no cause to reverse the witness intimidation

finding.

             That finding arose out of Stile's incarceration prior to

sentencing.       A fellow inmate informed authorities that Stile had



                                         - 4 -
confessed to having committed the robbery, relating many specific

details that the inmate could not have made up.               The government

thereafter gave to Stile's then-counsel a report of the informant's

allegations, excluding the informant's name.              Just over a month

later,    a    prison   video   camera   captured   Stile    assaulting   the

informant.      Authorities found in Stile's cell a copy of the report

given to his counsel chronicling the information received from the

inmate.       For obvious reasons, the PSR flagged this incident as

warranting an obstruction of justice enhancement.

              In   Stile's   sentencing     memorandum,     Stile's   counsel

previewed the prospect of an alternative motive for Stile's attack

on the informant:       the inmate had supposedly made sexual advances

toward Stile.        The memorandum acknowledged that there was an

informant and that Stile had learned as much.               It also made no

claim that anyone other than the inmate Stile assaulted was the

informant or that Stile had related facts of the robbery to anyone

other than the inmate he assaulted.            Rather, it challenged the

adequacy of the government's proof that Stile knew that the inmate

he assaulted was the informant (because the report did not contain

the informant's name), and that the fight occurred because the

inmate was a potential witness.

              The district court commenced the sentencing hearing by

explaining to Stile that the court would hear from counsel and

"from you if you wish to speak to me."              After receiving into


                                    - 5 -
evidence the PSR and assorted exhibits (including a video of the

assault), the district court asked Stile's counsel, "Is there

anything that you wish to present?"    Replied counsel:   "No, sir.

No evidence, only argument."   Defense counsel, consulting in the

process with Stile, then argued that the government's evidence was

insufficient to show obstruction.   Immediately after hearing this

argument, the district court issued its findings, ruling that Stile

had assaulted the inmate to punish him for informing and to deter

him from testifying and noting the absence of any actual evidence

of a contrary motive.1

          After the court announced its ruling, Stile's lawyer

stated that Stile wished to "reopen the evidence" on the assault

and give his own testimony.     The court explained that Stile's

request was "a little late in the day," and that, typically,

"people put their evidence in front of the judge before he makes

the decision, not after the judge makes the decision."      Stile's

attorney nevertheless asked that the court consider the request to

be a motion to reconsider and to reopen the evidence.       Such a

motion is directed to the court's discretion.    Cf. United States



     1 The district court noted, specifically, that there was no
evidence that the assault was a response to sexual advances. That
contention appeared only in the text of the sentencing memorandum.
The district court also noted that although the sentencing
memorandum stated that Stile was planning to provide the affidavit
of another inmate who had witnessed the informant's sexual
advances, he never did so.


                               - 6 -
v. Peterson, 233 F.3d 101, 106 (1st Cir. 2000) ("Generally, if

[the defendant] wishes to testify [at trial], he must do so before

he rests his case; otherwise, he can move the trial court to reopen

the evidence, but the choice whether to reopen is left to the

court's sound discretion.").

           Before ruling on that motion, the district court warned

Stile that if the court reopened the evidence to allow Stile to

testify belatedly and found that Stile was not telling the truth,

then Stile "[would] receive a harsher sentence."                   The court

explained that it had already gone through the evidence, given

Stile's counsel an opportunity to argue in his favor, and found

the evidence against Stile so strong that it would have made that

same finding "beyond a reasonable doubt" had it needed to do so.

The court indicated that Stile would "have a very, very difficult

time" convincing the court that he had not assaulted the inmate

because the inmate had informed on him.             After hearing of this

potential downside to testifying, Stile ultimately declined to

testify.    The court, in turn, relied on the finding of witness

intimidation to support the two-level enhancement for obstruction

of justice.

           Stile does not argue that the foregoing record lacks

sufficient support for the district court's finding of witness

intimidation.    He argues, though, that the finding must be vacated

because    the   district   court     "prevented"     him   from    offering


                                    - 7 -
exculpatory evidence that would have cast his behavior in a

different light and led an open-minded factfinder to a different

conclusion.      In this respect, Stile says, the district court

violated his due process rights and Federal Rule of Criminal

Procedure 32 by "threatening" him with a harsher sentence if he

testified untruthfully during the sentencing hearing.      Stile did

not raise this argument below,2 so we review the court's actions

for plain error.    United States v. Rodríguez-Reyes, 714 F.3d 1, 10

(1st Cir. 2013).      To establish plain error, Stile must show

(1) that the court below committed an error; (2) that the error

was plain; (3) that the error affected the substantial rights of

the defendant; and (4) that "the error 'seriously affects the

fairness,     integrity   or    public   reputation   of    judicial

proceedings.'"    United States v. Colon-Nales, 464 F.3d 21, 25 (1st

Cir. 2006) (quoting United States v. Olano, 507 U.S. 725, 735–36

(1993)).

            To advance his argument, Stile relies by analogy on Webb

v. Texas, 409 U.S. 95 (1972) (per curiam).    There, a defendant in

a criminal jury trial called only one witness to testify on his



     2 Stile objected to the characterization of the assault as an
obstruction of justice and requested that the district court
reconsider its ruling at the sentencing hearing, but did not object
to the court's "threat[]" about the consequences of providing false
testimony.   The defendant's statement in court that the judge
appeared "predetermined on this" was not an objection to the fact
that the judge gave a perjury warning.


                                - 8 -
behalf.   Id. at 95.    Before the witness testified, and out of the

presence of the jury, the trial judge singled out the witness for

a direct admonition to the effect that the witness need not

testify, and if he did and lied, the trial judge would personally

see to it that he was indicted for perjury, followed by a likely

conviction and sentence.          Id. at 95–96.      The Supreme Court held

that this admonition, delivered in strong terms by the judge to

the defendant's only witness, "effectively drove that witness off

the stand."     Id. at 98.   Here, Stile reasons, the district court's

admonition to Stile drove him to surrender his right to testify at

his sentencing hearing.

           On plain error review, this argument stumbles at the

outset because it is unclear to what extent the principles of Webb

apply to sentencing proceedings. Certainly a defendant has a right

to due process at sentencing.            See Betterman v. Montana, 136 S.

Ct. 1609, 1617 (2016) ("After conviction . . . [a defendant]

retains   an     interest    in    a    sentencing     proceeding     that     is

fundamentally fair."); United States v. Abreu, 202 F.3d 386, 391

(1st Cir. 2000).       This right is protected both by the Fifth

Amendment and by Federal Rule of Criminal Procedure 32. See United

States v. Kenney, 756 F.3d 36, 49 (1st Cir. 2014); United States

v. Curran, 926 F.2d 59, 61 (1st Cir. 1991).           As most relevant here,

"a   criminal   defendant    enjoys     a   due   process   right   not   to   be

sentenced on false information, and due process therefore requires


                                       - 9 -
that the defendant be given an adequate opportunity to refute

information relied on at sentencing."               United States v. Wilfred

Am. Educ. Corp., 953 F.2d 717, 722 (1st Cir. 1992) (citation

omitted); see also United States v. Rivera-Rodríguez, 489 F.3d 48,

53–54 (1st Cir. 2007).         Similarly, Rule 32 gives a defendant the

right    "to    speak   or   present    any     information    to    mitigate   the

sentence."      Fed. R. Crim. P. 32(i)(4)(A)(ii); see also Irizarry v.

United States, 553 U.S. 708, 715 (2008) ("Rule 32(i)(1)(C) requires

the district court to allow the parties to comment on 'matters

relating to an appropriate sentence' . . . .").

               Nevertheless, the due process right at sentencing is not

as robust as the due process right at trial.                  See Betterman, 136
S. Ct. at 1617 ("After conviction, a defendant's due process right

to liberty, while diminished, is still present."); see also United

States v. Jackson, 453 F.3d 302, 305 (5th Cir. 2006) ("It is well-

established . . . that a defendant's rights at sentencing differ

considerably from his pre-conviction rights.").3                    For example, a

defendant has no right to insist on calling other witnesses on his



     3 Jackson, which considered a perjury warning at a sentencing
hearing concerning a witness other than the defendant, suggests
that Webb may not apply in that context. 453 F.3d at 305–06.
There is a stronger argument that Webb applies here because the
potential witness who received the warning was the defendant
himself. See Fed. R. Crim. P. 32(i)(4)(A)(ii); United States v.
Cruzado-Laureano, 527 F.3d 231, 238 (1st Cir. 2008). We need not
decide this issue, though, as we hold that Webb was not violated
even if it does apply.


                                       - 10 -
behalf, see United States v. Cruzado-Laureano, 527 F.3d 231, 238

(1st Cir. 2008), and no due process right to disclosure of all

information relied upon by the sentencing court if such disclosure

is not mandated by Rule 32,4 see Curran, 926 F.2d at 61–62.

          Even putting to one side these caveats qualifying the

scope of due process rights at sentencing, and assuming (without

deciding) that Webb fully applies to sentencing proceedings, for

at least two reasons it would require quite a stretch to conclude

that any error, much less plain error, occurred in this case.

          First, the intimidation of the witness in Webb occurred

during the defendant's presentation of his defense.      The witness,

who was prepared to testify on the defendant's behalf, constituted

the criminal defendant's entire offered defense.       Webb, 409 U.S.

at   97–98.   Calling   the   witness   to   testify   represented   a

"fundamental element of due process of law."     Id. at 98 (quoting

Washington v. Texas, 388 U.S. 14, 19 (1967)).    Explicitly refusing

to allow the witness to testify would have been a plain and

fundamental error.   It therefore made sense to police the trial

court's admonition to the extent that it served as a de facto

refusal to allow the testimony.




     4 In Curran, this court used its supervisory powers to compel
disclosure of this information, but did not hold that due process
required it. 926 F.2d at 63.


                              - 11 -
           Here, by contrast, at the time the court issued its

warning to Stile, the court in normal course had already allowed

him--indeed, invited him--to present whatever evidence he wished

to present without any form of dissuasion.    He declined to do so

until after the record was closed and the court had decided the

matter. At that point, Stile had no right to reopen the proceeding

to provide evidence he had possessed during the proceeding.    Cf.

Peterson, 233 F.3d at 106 (holding that, at trial, the decision

whether to reopen the evidence is generally left to the court's

sound discretion).    Rather, reopening the proceeding for more

evidence was within the court's wide discretion, the exercise of

which can easily result in a refusal to reopen when no adequate

excuse is offered.   Cf. id. at 107 ("Without such a requirement of

excuse, the rule generally limiting testimony to the evidence-

taking stage of a trial would hardly be a rule at all, and it would

be too easy for a defendant to postpone testifying for strategic

reasons until after the close of evidence.")      On appeal, Stile

still offers no excuse for having failed to testify when given the

opportunity.   Nevertheless, when Stile moved to reopen, the court

discouraged but allowed the testimony, giving Stile more, not less,

than that to which he was entitled.

           Second, in Webb the admonitions were the product of an

opinion preemptively formed before the defendant even began his

defense.   Here, the district court had already properly made up


                              - 12 -
its mind on a properly closed record. Its pronouncements therefore

posed no appearance of preemptive fact-finding on a partial record,

and made a perjury finding more likely.            See United States v.

Vavages, 151 F.3d 1185, 1190 (9th Cir. 1998) ("Among the factors

courts consider in determining the coercive impact of perjury

warnings are the manner in which the . . . judge raises the

issue . . . [and the] judge's basis in the record for believing

the witness might lie . . . .").

            In this context, we read the court's admonition as a

disclosure that educated Stile concerning the risks of his gambit,

rather than as a threat designed to scare off a proposed witness

in his defense.      We therefore easily find no plain error.

B.     Acceptance of Responsibility

            The district court may decrease the offense level by two

levels "[i]f the defendant clearly demonstrates acceptance of

responsibility for his offense."        U.S.S.G. § 3E1.1(a).    Pleading

guilty does not automatically entitle a defendant to a reduced

offense level for acceptance of responsibility.          United States v.

D'Angelo, 802 F.3d 205, 210 (1st Cir. 2015).        This is particularly

true   where   the    defendant   has   received   the   enhancement   for

obstruction of justice under § 3C1.1. It is only an "extraordinary

case[] in which adjustments under both §§ 3C1.1 and 3E1.1 may

apply."    U.S.S.G. § 3E1.1 cmt. n.4; see also United States v.

Maguire, 752 F.3d 1, 6 (1st Cir. 2014) (stating that downward


                                  - 13 -
adjustment    under    §    3E1.1   when     a   sentence   is   enhanced   for

obstruction of justice is "hen's-teeth rare").               "The sentencing

judge is in a unique position to evaluate a defendant's acceptance

of responsibility.          For this reason, the determination of the

sentencing    judge    is   entitled    to   great   deference    on   review."

U.S.S.G. § 3E1.1 cmt. n.5.

             Stile argues that:         (1) because the court erred in

applying the obstruction of justice enhancement, it also erred in

not applying the reduction for acceptance of responsibility; and,

(2) even if the court did not err in applying the obstruction of

justice enhancement, this was an "extraordinary case" in which he

should still receive the reduction.                Because we have already

rejected     Stile's    challenge      to    the   obstruction    of    justice

enhancement, we consider only the latter argument.

             The district court did not clearly err in concluding

that Stile had "failed to show that his case [was] an extraordinary

one."   The district court rested its determination on the fact

that Stile both obstructed justice by assaulting the informant and

then refused to accept relevant responsibility for the misconduct

when caught.     However one might label such behavior, we have no

trouble concluding that it provided ample support for finding that

Stile failed to establish that this is one of those rare cases in

which an acceptance of responsibility reduction should be granted

to a defendant who has obstructed the government's efforts to


                                    - 14 -
prosecute him.     See U.S.S.G. § 3E1.1 cmt. n.3 (although pleading

guilty before trial is "significant evidence of acceptance of

responsibility," that evidence "may be outweighed by conduct of

the defendant that is inconsistent with such acceptance"); United

States v. Meada, 408 F.3d 14, 25 (1st Cir. 2005) (upholding refusal

to grant a reduction for acceptance of responsibility where the

district court found that defendant was "continuing the misconduct

that caused" the court to previously find that he had committed

perjury).

C.   Section 3553(a) Factors

             Stile argues that the district court erred by failing to

consider adequately the effect of his drug addiction on his

conduct, as required by 18 U.S.C. § 3553(a)(1).           In his view, the

court   should   have   treated   drug   addiction   as   a   disease   that

"diminishes the addict's capacity to evaluate and control his or

her behaviors." United States v. Hendrickson, 25 F. Supp. 3d 1166,

1174 (N.D. Iowa 2014).     In so arguing, Stile must acknowledge that

the court considered and rejected requests for downward departures

on the basis of his drug addiction pursuant to various specific

sections of the guidelines, and he does not challenge those

decisions.     He also must concede that the district court allowed

him to present extensive evidence on his addiction and history.

Nevertheless, he argues that the court abused its discretion by

choosing not to vary downward from the sentencing guidelines range


                                  - 15 -
under § 3553(a)(1).       See Maguire, 752 F.3d at 7 ("Under the

advisory guidelines, discretionary refusals to vary or depart are

open to reasonableness review in accordance with an abuse of

discretion standard.").

           Under § 3553(a)(1), a court determining a sentence is

required to consider "the nature and circumstances of the offense

and the history and characteristics of the defendant."                   Drug

addiction may be one relevant characteristic.           See United States

v. Innarelli, 524 F.3d 286, 292 (1st Cir. 2008).               The district

court explicitly considered it.      The court acknowledged the nearly

thirty-year gap since Stile's last criminal conduct, his pain

management issues, and his recent relapse.           It then weighed those

facts against the nature and circumstances of the crime, which

appeared to be preplanned and involved threatening the victims

with a firearm and tying them up with zip ties.         The district court

also considered the impact on the victims and the need to deter

future crime, which was particularly important given the recent

"rash of pharmacy robberies" in central Maine.              When considering

Stile's request for a departure under U.S.S.G. § 5H1.3, the court

specifically noted that if it departed downward because of Stile's

addiction, then "there would be few [defendants] who would not be

entitled   to   a   similar   downward   departure    who    commit   similar

crimes."   It observed that in pharmacy robberies, in particular,




                                  - 16 -
defendants      frequently    suffer    from   mental    conditions      and

addictions.

              We conclude that the sentencing court did not abuse its

discretion in considering Stile's drug addiction.               The record

reflects   an    attentive   and    deliberative   sentencing    judge   who

permitted the defendant to offer relevant evidence and explained

quite carefully and clearly how he weighed the factors involved in

the exercise of his judgment.          We require no more.      See United

States v. Denson, 689 F.3d 21, 27–28 (1st Cir. 2012).

              To the extent that Stile complains not about process,

but rather about the substance of the court's weighing of the

various § 3553(a) factors, his argument does not take into account

the degree of deference we afford the district court.           Although "a

sentencing court may commit procedural error by failing to consider

the § 3553(a) factors, . . . the weighing of relevant factors is

largely within the court's informed discretion."         United States v.

Santiago-Rivera, 744 F.3d 229, 232 (1st Cir. 2014) (citations

omitted); see also United States v. Rivera-González, 776 F.3d 45,

50 (1st Cir. 2015) ("The defendant's real complaint is not that

the   court     overlooked   [the   defendant's    personal   history    and

characteristics] but that it weighed those factors less heavily

than he would have liked.       But that type of balancing is, within

wide limits, a matter for the sentencing court.").




                                    - 17 -
           The court chose to focus on the features of the crime

that made it particularly terrifying to the victims and that

demonstrated Stile's degree of forethought and preparation.                       On

this record, the court did not abuse its discretion in giving less

weight to Stile's drug addiction and more weight to the possibility

of general deterrence.          See United States v. Vélez-Soto, 804 F.3d
75,   79–80     (1st     Cir.   2015)      ("A   sentencing      court   need    not

'specifically        address    all   of   the   §     3553(a)    factors   in   its

explanation, nor . . . give each of the factors equal prominence

in its determination.'" (quoting United States v. Zapata, 589 F.3d
475, 487 (1st Cir. 2009))); United States v. Gibbons, 553 F.3d 40,

47 (1st Cir. 2009) ("We will not disturb a well-reasoned decision

to give greater weight to particular sentencing factors over

others . . . .").

D.    Substantive Reasonableness

           Stile's argument that his sentence is substantively

unreasonable essentially duplicates his argument that the district

court improperly weighed the § 3553(a) factors.                  "Ultimately, 'the

linchpin   of    a     reasonable     sentence    is    a   plausible    sentencing

rationale and a defensible result.'"                   United States v. Rivera-

Gonzalez, 626 F.3d 639, 647 (1st Cir. 2010) (citation omitted).

For the reasons given above, the duration of Stile's sentence was

not substantively unreasonable.




                                        - 18 -
               III. Conclusion

For the foregoing reasons, we affirm Stile's sentence.




                   - 19 -